IVERS, Judge,
with whom FARLEY, Judge, joins, dissenting:
We must dissent because, in our opinion, the majority has not gone far enough. In deciding this case, the Court must give full consideration to the long, often difficult debate surrounding the Agent Orange controversy. That consideration must include, but not be limited to, the Nehmer litigation and Congress’ efforts, which precede Nehmer, to address and resolve the controversy. That consideration must also be coupled with the now-familiar guidance from the U.S. Court of Appeals for the Federal Circuit that courts have “long recognized that the character of the veteran’s *200benefits statutes is strongly and uniquely pro-claimant.” Hodge v. West, 155 F.3d 1356, 1362 (Fed.Cir.1998); see, e.g., Coffy v. Republic Steel Corp., 447 U.S. 191, 196, 100 S.Ct. 2100, 65 L.Ed.2d 53 (1980) (veteran statutes must be liberally construed for the benefit of the returning veteran) (citing Fishgold v. Sullivan Drydock & Repair Corp., 328 U.S. 275, 285, 66 S.Ct. 1105, 90 L.Ed. 1230 (1946)); see also Hensley v. West, 212 F.3d 1255, 1262 (Fed.Cir.2000) (noting in determining whether a claim is well grounded that “the low threshold is ... appropriate in light of the uniquely pro-claimant nature of the veterans compensation system”); Hayre v. West, 188 F.3d 1327, 1334 (Fed.Cir.1999)(veterans system is “uniquely claimant friendly system of awarding compensation”); Disabled American Veterans v. Gober, 234 F.3d 682, 692 (Fed.Cir.2000) (noting that, where statute is ambiguous, “interpretive doubt is to be resolved in the veteran’s favor” (citing Brown v. Gardner, 513 U.S. 115, 118, 115 S.Ct. 552, 130 L.Ed.2d 462 (1994))); see also McKnight v. Gober, 131 F.3d 1483, 1485 (Fed.Cir.1997); Smith v. Brown, 35 F.3d 1516, 1522 (Fed.Cir.1994) (noting the “uniquely pro-claimant principles underlying the veterans’ benefits dispensation scheme”).
Members of the majority have previously emphasized and relied upon that guidance. See Gallegos v. Gober, 14 Vet.App. 50, 56 (2000); Tetro v. Gober, 14 Vet.App. 100, 111 (2000) (Kramer J., dissenting); Moore v. West, 13 Vet.App. 69, 73-74 (1999) (Steinberg J., concurring); Klekar v. West, 12 Vet.App. 503, 509-10 (1999) (Kramer J., dissenting); Laruan v. West, 11 Vet.App. 80 (1998) (Kramer and Steinberg, JJ., dissentingXnoting, “... the pro-claimant bias intended by Congress throughout the VA system”). Recently, three of the judges in the majority strongly supported a liberal interpretation of the recently enacted Veterans Claims Assistance Act of 2000, Pub.L. No. 106-475, 114 Stat.2096 (Nov. 9, 2000) when determining what claims were subject to remand and whether the VCAA was to apply retroactively. See Holliday v. Principi, 14 Vet.App. 280 (2001). The majority is unwilling to afford this appellant that same standard of liberal interpretation. If that standard is applied here, the result changes. Set forth below is that result.
After the Board’s decision in the present case, the United States District Court for the Northern District of California, on February 11, 1999, entered a class action order in which that court clarified, inter alia, which prior benefit decisions were affected by the stipulation and order arising from the 1989 decision in Nehmer I. In Nehmer v. United States Veterans Administration, 32 F.Supp.2d 1175 (N.D.Cal.1999) (Nehmer II), the District Court held that “all benefit decisions which involved claims in which the disease or cause of death is later found — under valid Agent Orange regulation^) — to be service connected” were subject to the Nehmer I stipulation and order. Id. at 1183.
The motion filed on behalf of the class in Nehmer II alleged that VA was construing one aspect of the Nehmer I stipulation and order too narrowly, so that members of the class were being denied the full extent of retroactive benefits to which they were entitled. Id. at 1176. As relevant to the present appeal, the Nehmer II court found to be too restrictive the VA requirement that a VA denial of benefits for an Agent Orange-related claim must have specifically cited 38 C.F.R. § 3.311a(d) as grounds for the denial for that claim to be subject to readjudication under a subsequently enacted or amended Agent Orange regulation. Id. at 1182. The court found that the effect of that requirement was to exclude from readjudication some claims that *201should have been readjudicated. Id. The court went further and more specifically identified claims eligible for readjudication, referencing those claims as claims for which decisions denying benefits were voided by Nehmer I:
This then leaves the question of exactly which benefits denials did the Court void? The VA argues that if the Court did not void only those decisions in which the claim or the denial expressly referenced Agent Orange or 38 C.F.R. § 3.311a, then the only other possibility is that [the] Court voided every benefit decision. It reasons that if there is no pleading requirement, then every claim was theoretically made under 38 C.F.R. § 3.311a, and therefore we must have voided every benefit decision that predates our decision in May of 1989' — a result the Court could not have intended.
Certainly the Court did not intend to void every decision; however, the VA’s suggestion that this is the only other option is plainly incorrect. As explained above, the Court’s order, read fairly in context, intended a middle ground-the voiding of those decisions that involved a disease that is later service connected based on a revised, valid Agent Orange regulation. In short, by voiding all benefits decisions “made under 38 C.F.R. § 3.311a(d),” the Court did not void every pre-May 1989 benefit decision; rather it only voided those decisions in which the disease or cause of death is later found — under valid Agent Orange regulation(s) — to be service connected. This is a discrete group of benefit decisions, the scope of which is defined by the VA’s own regulations which later service connect certain diseases based on their link to Agent Orange.
This interpretation of the Court’s May 1989 decision is also most consistent with Congress’ purpose in enacting the 1984 Dioxin Act. Congress passed that Act to ensure that Vietnam veterans exposed to Agent Orange would obtain benefits for all disabilities that are connected to their service:
The purpose of this Act ... is to ensure that Veterans’ Administration disability compensation is provided to veterans ivho were exposed during service in the Armed Forces in the Republic of Vietnam to a herbicide containing dioxin ... for all disabilities arising after that service are connected, based on sound scientific and medical evidence, to such service (and that Veterans’ Administration dependency and indemnity compensation is provided to survivors of those veterans for all deaths resulting from such disabilities).
38 U.S.C. § 1154 note, section 3 (emphasis added). The VA’s narrow view of this Court’s order only serves to undermine, rather than protect, the ability of Vietnam veterans to obtain compensation for the devastating effects of diseases that are linked to Agent Orange, and hence their service in Vietnam.
Nehmer II, 32 F.Supp.2d at 1182-83 (emphasis in original).
Careful reading of this part of the Neh-mer II decision shows the development, over time, of a refined definition of which claim denials were voided by Nehmer I. Nehmer I invalidated 38 C.F.R. § 3.311a(d) and all benefit denials made under that regulation. Nehmer I, 712 F.Supp. at 1423. Nehmer II defined and explained in detail which benefit denials were covered by Nehmer I, specifically interpreting “made under 38 C.F.R. § 3.311a(d)” to mean “those decisions in which the disease or cause of death is later found — under valid Agent Orange regulas*202tion(s) — to be service connected.” Nehmer II, 32 F.Supp.2d at 1183 (see above).
By specifically rejecting the Secretary’s argument that a claim or denial must have expressly referenced Agent Orange or have been denied under 38 C.F.R. § 3.311a for Nehmer I to apply, and rejecting the notion that every benefit decision made prior to May 1989 would be void absent that requirement, the Nehmer II court interpreted the Nehmer I stipulation and order as intending a “middle ground.” Id. The Nehmer II decision characterized the “middle ground” as being consistent with the provision of the 1984 Dioxin Act for disability compensation to be paid to veterans, and DIC to the survivors of veterans, who had disabilities resulting from in-service exposure to Agent Orange. Id.
In the present case, VA ultimately recognized, in the 1994 rating decision, the cause of the veteran’s death, lung cancer, as connected to service due to exposure to Agent Orange in Vietnam. See R. at 144-50. Based on an erroneous interpretation of Nehmer I, however, the Board denied an effective date earlier than October 20, 1989, for the appellant’s DIC award because her claims filed before that date had not been denied under 38 C.F.R. § 3.311a. R. at 5. In light of the decision in Nehmer II, the denials of the appellant’s claims for DIC that had been filed in 1979 and 1985 were voided by the stipulation and order in Nehmer I. See discussion in Nehmer II, supra. The remaining question before the Court then, is whether the effective date of the appellant’s award of DIC should be based on the date of one of her earlier claims, since the decisions denying those claims were voided. See generally, 38 U.S.C. § 5110 (statutory provisions for assigning effective dates for award of VA benefits).
The text of the 1984 Dioxin Act (Act), and its legislative history are instructive in resolving this question. See Veterans’ Dioxin and Radiation Exposure Compensation Standards Act, Pub.L. No. 98-542, 98 Stat. 2725 (1984)(found, in part, at 38 U.S.C. § 1154 note). The Act acknowledged the scientific and medical uncertainty regarding the long-term adverse health effects that Vietnam veterans might experience due to exposure to herbicides containing dioxin (such as Agent Orange). 38 U.S.C. § 1154 note, section 2. A section of the Act provided for interim benefit payments to be made to Vietnam veterans who filed claims based on exposure to dioxin. 38 U.S.C. § 1154 note, section 9. The provision explicitly stated the earliest permissible effective date for the payments: “(h)(1) This section takes effect as of October 1, 1984. No benefit may be paid under this section for a period before that date.” Id.
The Act further required VA to promulgate regulatory guidelines, after receiving advice from the Scientific Council of the Veterans’ Advisory Committee on Environmental Hazards [hereinafter Committee], that would specify diseases for which service connection would be granted based on exposure to dioxin. 98 Stat. 2726-28. The work of the Committee and the process of enacting regulations was contemplated to be ongoing for an indefinite time. 38 U.S.C. § 1154 note, section 6(f)- It is this ongoing process by which the determination as to “sound scientific and medical evidence” is made. 38 U.S.C. § 1154, The enactment of the Agent Orange Act of 1991 and the adoption of regulatory amendments in subsequent years has implicitly affirmed the intent to leave open the possibility of later — determined associations between diseases or conditions and exposure to dioxin. See 38 U.S.C. § 1116; 38 C.F.R. §§ 3.307(a)(6) and 3.309(e). It is apparent, therefore, that the 1984 Dioxin Act is the legislation enabling VA’s provi*203sion, at that time and at any future date, of disability and survivor compensation based on exposure to Agent Orange in Vietnam.
When VA benefits are awarded pursuant to an act of Congress, such as the 1984 Dioxin Act in this case, veterans law provides that the effective date of the award “shall not be earlier than the effective date of the Act,” and will not be retroactive for more than one year from the earlier of the date of the application for benefits or the date of the administrative determination of entitlement. 38 U.S.C. § 5110(g). The limit on retroactive effectiveness of an award is not applicable here, as becomes evident in the ensuing analysis.
The appellant’s June 1985 claim for DIC is one of a limited number of claims for which VA decisions denying benefits were voided by the decision in Nehmer I. See discussion of Nehmer II, supra. While she filed a subsequent claim for DIC, that is, in 1989, the later claim is merely an extension of the original 1985 claim for purposes of this effective date analysis.
For purposes of determining an effective date for her award of DIC, see 38 U.S.C. § 5110(g), it is clear that the appellant is not entitled to an effective date based on the date of her 1979 claim. First, Congress did not intend for awards pursuant to the 1984 Dioxin Act to predate that Act. For example, Congress explicitly stated that October 1, 1984, was the earliest effective date for the payment of interim benefits under the 1984 Act. 38 U.S.C. § 1154 note, section 9. Nothing in future amendments, acts, or regulations indicated that an earlier effective date was intended for later benefit payments. The Agent Orange Act of 1991 provided for the effective date of new regulations, but did not address the effective date of payments awarded pursuant to the regulations. See 38 U.S.C. § 1116(c).
Similarly, allowance for effective dates of awards that would pre-date the 1984 Act was not suggested in either Nehmer decision. The court in Nehmer II noted that ‘VA’s own regulations” defined the discrete group of benefit decisions voided by Nehmer I, indicating deference to veterans law as controlling for decisions concerning those resurrected claims, including the assignment of effective dates of benefit payments. See discussion of Nehmer II, supra.
Therefore, without an explicitly legislated exception, and consistent with the statutory allowance for effective dates for awards of benefits pursuant to acts of Congress, the appropriate effective date for benefits awarded for Agent Orange-related claims filed before enactment of the 1984 Dioxin Act is October 24, 1984, the effective date of that Act. See 38 U.S.C. § 5110(g). The effective date for benefits awarded for Agent Orange-related claims filed after that October 24, 1984, would be determined based on the date that the claim was filed. Since the appellant’s June 1985 DIC application was filed within one year of the effective date of the 1984 Dioxin Act, as required by section 5110(g), she is entitled to the effective date of the Act, October 24, 1984, as the effective date of her award of DIC. See 38 U.S.C. § 5110(g).
For the reasons set forth above, we would reverse the decision of the Board and remand the matter for award of DIC with an effective date of October 24, 1984.